DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-18 are amended. Claims 19-27 are cancelled. Claims 28 and 29 are newly added.

Applicant’s arguments regarding the objections to the specification have been fully considered and are persuasive. The objections of 6/14/2022 are withdrawn.

Applicant’s arguments regarding the objections to the claims have been fully considered and are persuasive. The objections of 6/14/2022 are overcome.

Applicant’s arguments regarding the rejections under 35 USC 112(b) have been fully considered and are persuasive. The rejections of 6/14/2022 are overcome.

Specification
The use of the terms Drambuie (page 15, line 3), Sigma Aldrich A2929 (page 18, line 25), Sigma Aldrich A0576 (page 19, line 1), Sigma Aldrich A1296 (page 19, line 2), Sigma Aldrich A2576 (page 20, table 1), Sigma Aldrich A9668 (page 20, table 1), Sigma Aldrich A7174 (page 20, table 1), Sterlitech (page 22, line 7), Whatman (page 22, line 8), Airpo (page 22, line 10), Agilent 7820A (page 22, line 23), DB-WAX GC (page 22, line 24), and Shimadzu TGA-50 (page 24, line 17), TA Instruments Q600 (page 24, line 21) which are trade names or marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Interpretation
Applicant’s specification contains special definitions of terms used in the application. The following special definitions have been noted and will be used to interpret the associated terms wherever they appear:
Active agent: An agent which has a biological effect on a subject when the aerosol is inhaled (page 4, lines 12-13).
Flavor/Flavorant: Materials which, where local regulation permit, may be used to create a desired taste or aroma in a product for adult consumers. Whilst it is acknowledged that some other functional components of the formulation may contain components that have a perceptible flavor or aroma, such components are not added for this purpose and as such are not considered to be a flavor/flavorant (page 14, lines 17-23).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-18 and 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 2-18 and 28-29, the claims recite the limitation “an aerosolizable gel” when claim 1 already requires an aerosolizable gel. It is unclear whether the recitation in the dependent claims is intended to refer to the aerosolizable gel of claim 1 or to a new aerosolizable gel within the dosage form, rendering the claims indefinite. For the purposes of this Office action, the limitations will be interpreted as if they referred to the aerosolizable gel of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-18 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Collett (US 8,881,737) and Gonda (US 8,256,433) in view of Zuber (US 2018/0029782).

Regarding claims 1 and 28-29, Collett teaches an electronic smoking article (abstract) having microheaters (figure 5, reference numeral 50) located in heater wells (figure 5, reference numeral 610) and an aerosol precursor composition such as a gel located within the microheater (column 27, lines 63-67, column 28, lines 1-17, figure 5, reference numeral 700) to associate a precise aliquot of precursor with each microheater (column 20, lines 1-30) to allow treatment with a precise amount of a medicament (column 18, lines 1-23). The microheaters form rectangular wells (figure 4), which are considered to meet the claim limitation of dots. Collett does not explicitly disclose (a) providing nicotine doses, (b) providing the nicotine in a gel form and (c) the gel comprising 1 wt. % agarose.
Regarding (a), Gonda teaches a treatment methodology in which nicotine is provided in any known manner such as a nicotine suspension (column 12, lines 42-67) and at a dose of approximately 1 to 3 mg of nicotine (column 22, lines 1-5). The nicotine is delivered to a patient in the form of a single puff (column 22, lines 27-40). Gonda additionally teaches that this treatment effects smoking cessation (abstract).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine gel of Collett with the treatment of Gonda. One would have been motivated do so since Gonda teaches a treatment that effects smoking cessation.
Regarding (b), Zuber teaches an aerosol generating system having a gel that forms an aerosol [0002]. The gel can beneficially use agarose, a component of agar, instead of agar as the gelling agent [0120]. The gel comprises nicotine [0057] and water [0055]. A specific composition of the gel comprises 1 wt. % agar [0061]. It is evident that no agaropectin is present in the gel since a complete composition that does not include any agaropectin is disclosed [0061]. Zuber additionally teaches that providing the substance in the form a gel reduces the risk of leakage or spillage [0048].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the nicotine suspension of Gonda from the gel of Zuber. One would have been motivated to do so since Gonda discloses that any known nicotine delivery vehicle can be used and Zuber teaches a nicotine containing gel that reduces the risk of leakage or spillage. The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Regarding (c), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the agar of the composition Zuber with the agarose of Zuber. One would have been motivated to do so since Zuber discloses that agarose can be beneficially used in aerosol forming gels instead of agar. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Regarding claim 2, Zuber teaches that the gel contains 2% nicotine by weight [0061].

Regarding claim 3, modified Collett teaches all the claim limitations as set forth above. Zuber additionally teaches that the gel contains between 0.1 and 2% by weight nicotine [0059]. Modified Collett does not explicitly teach the nicotine being less than 1.8% by weight.
However, it would have been obvious to one of ordinary skill in the art to make the nicotine concentration fall below the claimed limit. In the case where claimed ranges “overlap or lie inside ranges -disclosed by prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) and MPEP § 2144.05 (I).

Regarding claims 4-6, Zuber teaches that agarose is present at 1% by weight [0061].

Regarding claims 7 and 8, Zuber teaches that agarose is a gelling agent [0054] and that the agarose is present at 1% by weight in an example embodiment [0061].

Regarding claims 9 and 10, applicant’s specification discloses that the gel strength of the composition is optimized by the use of agarose in place of agar (page 9, lines 5-16) and that this results in a gel strength of at least 1800 when measured at 1% by weight using a Shore OO durometer (page 10, lines 6-12). Since this is the same concentration of agarose in the combination of modified Zuber as set forth above [0061], the claimed properties are presumed to be inherent since the composition of modified Collett appears to be identical to the claimed composition. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) and MPEP § 2112.01, I.

Regarding claims 11 and 12, Zuber teaches that only agarose is used in place of agar in the composition [0120], indicating that no agar is present in the composition of modified Zuber as set forth above.

Regarding claims 13 and 15-16, Zuber teaches that the gel comprises 70% by weight glycerol [0061] as an aerosol former [0053].

Regarding claim 14, Zuber teaches that the aerosol former is a mixture of glycerine and polyethylene glycol [0053].

Regarding claims 17 and 18, Zuber teaches that the water is present at 27% by weight [0061].

Response to Arguments
Regarding the rejections under 35 USC 103, applicant’s arguments have been fully considered but are not persuasive since they do not address the teachings of Collett and Gonda as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/R.E.S./               Examiner, Art Unit 1747


/Michael H. Wilson/               Supervisory Patent Examiner, Art Unit 1747